UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond Edward Chestnut seeks to appeal the criminal

judgment entered on May 18, 2007, following his guilty to one

count of conspiracy to distribute cocaine base, in violation of

21 U.S.C. § 846 (2006), and one count of using and carrying a

firearm during and in relation to, and possessing a firearm in

furtherance of, a drug trafficking crime, in violation of 18

U.S.C. § 924(c) (2006). 1         The Government has moved to dismiss the

appeal   as    untimely.      We    grant    the    Government’s     motion   and

dismiss the appeal.

              In criminal cases, a defendant must file his notice of

appeal within fourteen days after the entry of judgment. 2                    With

or without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.                   Fed. R. App. P. 4(b)(4);

United   States    v.    Reyes,    759   F.2d   351,   353   (4th    Cir.   1985).

Appeal periods are not jurisdictional in criminal cases, but are

court-prescribed        “claims-processing      rules”   that   do    not   affect

     1
       Chestnut initially filed a direct appeal in May 2007, but
voluntarily dismissed it.    United States v. Chestnut, No. 07-
4562 (4th Cir. July 12, 2007) (unpublished order).
     2
       At the time judgment was entered, the appeal period was
ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2008). On December 1,
2009, the appeal period was extended to fourteen days. Fed. R.
App. P. 4(b)(1)(A)(i) (2009).   Chestnut’s notice of appeal is
untimely under either standard.



                                         2
this court’s subject matter jurisdiction.                         See Rice v. Rivera,

617 F.3d 802, 810 (4th Cir. 2010) (stating that non-statutory

claim-processing rules are not jurisdictional); United States v.

Urutyan, 564 F.3d 679, 685 (4th Cir. 2009) (“[T]he non-statutory

time limits in Appellate Rule 4(b) do not affect subject matter

jurisdiction.”).          However,      we       may    still      enforce    the    appeal

period when the Rule 4(b) time bar is invoked by the Government

or   sua   sponte   when    judicial         resources       or     administration      are

implicated    or    the     delay       in       noting      the     appeal    has     been

inordinate.     United States v. Mitchell, 518 F.3d 740, 744, 750

(10th Cir. 2008).

            The district court entered the criminal judgment on

May 18, 2007.        Chestnut filed his notice of appeal in April

2013, nearly six years beyond the appeal period, and he failed

to obtain an extension of the appeal period.                           Accordingly, we

grant the Government’s motion to dismiss and dismiss the appeal.

Chestnut’s motions for appointment of counsel, for a transcript

at Government expense, for bail or release pending appeal, and

to expedite are denied.              We also deny Chestnut’s request to

dismiss the Government’s motion to dismiss.                           We dispense with

oral   argument     because      the    facts          and   legal    contentions       are

adequately    presented     in    the    materials           before    this    court    and

argument would not aid the decisional process.

                                                                               DISMISSED

                                             3